Citation Nr: 1417566	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-18 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training from October 1977 to March 1978 and on active duty from September 1978 to September 1981.

This matter originally came to the Board of Veteran's Appeals (Board) on appeal from October 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In those decisions, the RO, inter alia, denied an increased rating for residuals of a right ankle sprain, service connection for left knee and low back disabilities, and an application to reopen a previously denied claim of service connection for residuals of head trauma.

In February 2012, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the appellant's Virtual VA and VBMS files.  

In a February 2013 decision, the Board increased the rating for the appellant's service-connected right ankle sprain to 20 percent.  The Board also determined that new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for residuals of head trauma.  The Board remanded the underlying claim, as well as the remaining issues of entitlement to service connection for left knee and low back disabilities, to the RO via the Appeals Management Center (AMC) for additional evidentiary development and due process considerations.  

While the matter was in remand status, in a May 2013 rating decision, the AMC granted service connection for degenerative joint disease of the left knee and assigned an initial 10 percent disability rating effective December 13, 2005.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for a left knee disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In an October 2013 decision, the Board denied service connection for residuals of head trauma, to include blurred vision, headaches, tremors, and nightmares.  The sole remaining issue on appeal - entitlement to service connection for a low back disorder - was again remanded to the RO via the AMC for additional evidentiary development and due process considerations.  

The Board notes that, in June 2013, the appellant submitted an application for a total rating based on individual unemployability due to service-connected disability (TDIU).  A review of the record indicates that the RO has not yet had the opportunity to address this claim.  Thus, the Board does not have jurisdiction over it, and it is referred to the RO for initial consideration.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic low back disability did not manifest during the appellant's active service; the first evidence of low back arthritis was many years after service; and, the appellant's current low back disability is not related to his active service or any incident therein, nor is it caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in active service, low back arthritis may not be presumed to have been incurred in service, and a low back disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a January 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  VA provided additional section 5103(a) notification letters to the appellant in August 2006 and March 2013.  These letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the January 2014 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all available post-service medical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

Pursuant to the Board's February 2013 and October 2013 remand directives, the appellant was also afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2013).  After reviewing the record, the Board expressly finds that the examination report obtained with its subsequent addendum is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinions are thorough and were predicated on both an examination of the appellant as well as full reading of all available records.  The examiner also provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorder discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Factual Background

In pertinent part, the appellant's service treatment records show that, in October 1979, he sought treatment for complaints of low back pain after falling in a ball game.  The assessment was a muscle strain.  The remaining service treatment records show that, although the appellant sought treatment on a frequent basis for multiple complaints, none of these complaints pertained to low back symptomatology or a low back disability.  The remaining service treatment records are entirely silent for any mention of low back symptomatology or a low back disorder.  

At his June 1981 military separation medical examination, the appellant endorsed numerous complaints, but he specifically denied having or ever having had recurrent back pain.  Moreover, on clinical evaluation, the appellant's spine and musculoskeletal system were examined and determined to be normal.  

In May 1984, the appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, including a right ankle disability.  His application, however, is entirely silent for any mention of a low back disability, as is medical evidence assembled in support of that claim.  

That medical evidence includes records of multiple periods of hospitalization between January 1984 and May 1984 during which thorough evaluations were conducted.  During the first period of hospitalization, for example, which was necessitated after the appellant was involved in an altercation with his mother-in-law in which he was stabbed in the left chest, the appellant specifically denied a history of significant illness other than a fever in service.  Moreover, a physical examination at that time revealed no complaints or abnormalities pertaining to the low back.  During the second period of hospitalization, a physical examination was again shown to be without pertinent abnormality.  During the final May 1984 period of hospitalization, the appellant was described as healthy and muscular.  It was further noted that his physical examination was entirely within normal limits except for a well-healed median sternotomy scar over the chest.  

In April 1999, the appellant submitted a claim of service connection for multiple additional disabilities, including a head injury.  Again, however, his communication is entirely silent for complaints or findings of a low back disability, as are medical records assembled in connection with his claims.  Those records include VA clinical records dated from June 1997 to April 1999, which show that the appellant received treatment for multiple conditions during that period, including cocaine and alcohol dependence; however, those records are negative for any complaints or findings of a low back disability.  

In June 2003, the appellant submitted a claim for service connection for a head injury.  Again, his claim is silent for complaints or findings of a low back disability.  Records assembled in support of that claim include VA clinical records dated from May 1999 to May 2003 showing that the appellant sought treatment for multiple complaints during this period.  These records, however, are silent for complaints or findings of a low back disability.  In February 2000, for example, the appellant denied musculoskeletal complaints, including arthritis, arthralgias, and muscle weakness.  An examination was normal in all pertinent respects.  

In April 2005, the appellant submitted a claim of service connection for right knee and ankle disabilities, which he claimed had been incurred in service as a result of a 1980 injury.  The appellant made no reference to a low back injury or disability.  Medical records assembled in connection with the claim include VA clinical records showing that, during a complete history and physical examination conducted in April 2005, the appellant reported multiple complaints, but made no mention of low back symptoms, a low back disability, or history of a low back injury.  A musculoskeletal examination at that time was normal.  

In December 2005, the appellant submitted a claim of service connection for low back pain.  In support of his claim, the RO obtained VA clinical records showing that, in January and February 2006, the appellant was seen with complaints of pain in multiple joints, including his low back.  

In a February 2006 statement, the appellant reported that, in 1979 or 1980 during his period of active duty he was treated for lower back pain.  He claimed that, while playing football, he "dove for a pass and landed on my right elbow and was hit from behind and damaged my lower back."  

In a July 2006 statement, the appellant claimed that he had lived with discomfort and pain since his in-service injury.  The appellant further claimed that his doctor had determined that his service-connected right ankle disability caused increased pressure on his back.  

In support of his claim, the appellant submitted a July 2006 statement from a private physical therapist who indicated that the appellant had a right ankle strain, left knee patellar tracking syndrome, and lumbar spondylosis, which were all precipitated by extensive lower extremity medial rotation associated with excessive pronation.  

In February 2013, the Board remanded the matter for additional evidentiary development, to include obtaining a medical opinion addressing the etiology of the appellant's low back disorder.  Pursuant to the Board's remand directives, the appellant underwent a VA orthopedic examination in March 2013.  At the examination, the appellant claimed that his low back pain had been ongoing since 1979 or 1980.  After examining the appellant and reviewing the record on appeal, the examining VA physician concluded that it is less likely than not that the appellant's current low back disorder, mild degenerative joint disease, is causally related to his active service.  He further concluded that it is less likely than not that the appellant's service-connected right ankle disability caused or aggravated his low back disorder.  In reviewing the record, the examiner noted that the appellant had denied low back problems at service separation and that the objective evidence of record contained no notations of significant low back pain for at least a decade after service.  Finally, the examiner noted that imaging studies had shown that the appellant currently exhibited mild degenerative joint disease, which was consistent with his age.  Given the character of the appellant's current low back pathology, the examiner concluded that it was therefore less likely than not related to his active service.  Regarding the question of secondary service connection, the examiner indicated that, after examining the appellant's right ankle, it was his opinion that such joint was unlikely to impose increased stress on the low back.  Hence, he concluded that it was less likely than not that the appellant's service-connected right ankle disability had caused or aggravated his current low back disability.  

Following the March 2013 VA medical examination, the RO issued a May 2013 rating decision granting service connection for the appellant's left knee disability, degenerative joint disease of the left knee.  In light of this award, the Board remanded the matter to obtain a medical opinion addressing the question of the relationship, if any, between the appellant's now service-connected left knee disability and his current low back disorder.  

Pursuant to the Board's remand instructions, in November 2013, the VA examiner who had conducted the May 2013 VA orthopedic examination provided an addendum to his previous opinion.  He again indicated that the appellant's low back disability, degenerative joint disease of the low back, was consistent with his age and therefore less likely than not proximately due to or the result of the service related condition.  Moreover, the examiner noted that the appellant's left knee exhibited free range of motion with pain at 100 degrees of flexion without gait abnormalities.  Given the objective findings, he explained that the appellant's left knee condition would not impose additional stress on the low back.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Finally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a low back disorder.  He claims that his low back disability was incurred during service as a result of a football injury he sustained when he was hit from behind.  More recently, he has contended that his low back disorder is secondary to biomechanical dysfunction caused by painful lower extremity disabilities, including his service-connected right ankle disability.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.

As set forth above, the appellant's service treatment records show that, in October 1979, he sought treatment for complaints of low back pain after falling in a ball game.  The assessment was a muscle strain.  That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury.  In this case, the Board finds that the evidence establishes that the appellant did not develop a chronic low disability during service, including as a result of the October 1979 injury.

As set forth in more detail above, the appellant's service treatment records subsequent to the October 1979 injury are entirely negative for any indication of complaints or findings of any pathology referable to the low back.  Moreover, at his June 1981 military separation medical examination, the appellant endorsed numerous complaints, but he specifically denied having or ever having had recurrent back pain.  On clinical evaluation, the appellant's spine and musculoskeletal system were examined and determined to be normal.  Thus, there is affirmative contemporaneous evidence, both lay and medical, showing that the appellant did not have a chronic low back disability, including any residuals of the October 1979 injury, at that time of his separation from service.  

The Board further finds that the most probative evidence shows that a chronic low back disability was not present for many years after service separation.  For example, the appellant submitted an original application for VA compensation benefits in May 1984 seeking service connection for multiple disabilities.  His application, however, was conspicuously silent for any mention of a low back disability, as is the medical evidence assembled in support of that claim.  In fact, this evidence shows that medical examinations were within normal limits in all pertinent respects.  As delineated in detail above, the appellant filed multiple subsequent claims for VA compensation benefits, which are also silent for any reference to a low back disability.  Moreover, the medical evidence assembled in connection with those claims shows that a chronic low back disability, including arthritis, was not present for many years after service separation.  For example, clinical records show that, in February 2000, the appellant denied musculoskeletal complaints, including arthritis, and an examination was normal in all pertinent respects.  During a complete history and physical examination conducted in April 2005, the appellant reported multiple complaints, but made no mention of low back symptoms, a low back disability, or history of a low back injury.  A musculoskeletal examination at that time was also normal.  

Although the Board has considered the appellant's recent contentions to the effect that he has experienced low back pain since his October 1979 back injury, the Board finds such statements are lacking in credibility.  As noted, although the appellant was seen on multiple occasions in service following the October 1979 back injury, he made no reference to continuing back pain.  Moreover, the appellant specifically denied having recurrent back pain at the time of his service separation.  Thus, he has provided inconsistent statements.  In light of the contemporaneous evidence of record described above and the inconsistent reports made by the appellant, the Board finds his statements to be without credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

Further, the Board assigns far more probative weight to contemporaneous records than to the recollections of the appellant of events which occurred many years previously and which were made in the context of a claim for monetary benefits.  Again, the Board finds that these contemporaneous record show that the appellant did not develop a chronic low back disability during service as a result of the October 1979 injury.  The Board also notes that the appellant has been described in clinical settings as being a poor historian and neuropsychological testing has raised significant concerns about symptoms magnification and malingering.  Therefore, the Board concludes that the probative value of the appellant's contentions regarding his medical history is of very limited value.

Although the record establishes that the appellant did not develop a chronic low back disability in service as a result of the October 1979 injury, nor was arthritis manifest to a compensable degree within one year of service separation, as set forth above, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

In this case, however, the Board finds that the most probative evidence of record establishes that the appellant's current low back disability is not causally related to his active service or any incident therein, including the October 1979 back injury, nor is it causally related to or aggravated by any service-connected disability.  

As a preliminary matter, the Board notes that the record on appeal contains no probative evidence establishing that the appellant's current low back disability is causally related to his active service or any incident therein.  Indeed, as set forth above, in May 2013, after examining the appellant and reviewing the record, a VA examiner concluded that the appellant's current low back disability is not causally related to his active service.  As discussed above, the Board assigns this opinion significant probative weight.  The Board further notes that the record contains no other medical or probative evidence which contradicts this examiner's conclusion or otherwise suggests a relationship between the appellant's current low back disability and his active service.

The Board further finds that the most probative evidence establishes that the appellant's current low back disability is not causally related to or aggravated by any service-connected disability.  As set forth above, in May 2013 and November 2013 opinions, a VA physician concluded that it is less likely than not that the appellant's current low back disorder, mild degenerative joint disease, is causally related to or aggravated by his service-connected right ankle and left knee disabilities.  The examiner explained that the appellant's current low back pathology was consistent with his age and that it was unlikely that his service-connected ankle and knee disabilities had caused or aggravated the condition by imposing increased stress on the low back.  

Again, the Board considers the examiner's opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner examined the appellant, considered his contentions, reviewed the medical record, and provided a rationale for his opinion, with citations to the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  

In reaching its decision, the Board has considered the July 2006 statement from the appellant's private physical therapist who indicated that the appellant had a right ankle strain, left knee patellar tracking syndrome, and lumbar spondylosis, which were all precipitated by extensive lower extremity medial rotation associated with excessive pronation.  To the extent the physical therapist's opinion may relate the appellant's current low back disability to his service-connected knee or ankle disability, the Board finds it to be of limited probative value.  The opinion of the physical therapist is less than clear regarding whether there is a causal relationship between the appellant's current low back disability and his service-connected ankle or knee disability.  In addition, there is no indication that the physical therapist had access to the appellant's claims folder or other pertinent evidence in rendering the opinion; he did not provide the basis for any opinion that may be inferred from his statement.  These factors significantly reduce its probative value.  The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).

In summary, the Board finds that the most probative evidence establishes that a chronic low back disability was not present during service, that arthritis was not manifest to a compensable degree within one year of service separation, and that the appellant's current low back disability is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by any service-connected disability.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection for a low back disability.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back disorder is denied.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


